Exhibit 10.1

 

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated as of July 11, 2019
(the “Effective Date”), is made by and between Seres Therapeutics, Inc., a
Delaware corporation (together with any successor thereto, the “Company”), and
Marcus Chapman (“Executive”) (collectively referred to as the “Parties” or
individually referred to as a “Party”).

RECITALS

A.

It is the desire of the Company to assure itself of the services of Executive by
entering into this Agreement.

B.

Executive and the Company mutually desire that Executive continue to be employed
by the Company on the terms herein provided.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

1.

Employment.

(a)General.  Effective on the Effective Date, Executive shall remain in the
employ of the Company, for the period and in the positions set forth in this
Section 1, and subject to the other terms and conditions herein provided.

(b)At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law,
and that Executive’s employment with the Company may be terminated by either
Party at any time for any or no reason (subject to the notice requirements of
Section 3(b)).  This “at-will” nature of Executive’s employment shall remain
unchanged during Executive’s tenure as an employee and may not be changed,
except in an express writing signed by Executive and a duly authorized officer
of the Company.  If Executive’s employment terminates for any reason, Executive
shall not be entitled to any payments, benefits, damages, award or compensation
other than as provided in this Agreement or otherwise agreed to in writing by
the Company or as provided by applicable law.  The term of this Agreement (the
“Term”) shall commence on the Effective Date and end on the date this Agreement
is terminated under Section 3.

 

 

BN\1438783.3

--------------------------------------------------------------------------------

 

(c)Positions and Duties.  Executive shall serve as Vice President, Principal
Financial and Accounting Officer of the Company, reporting directly to the Chief
Executive Officer (“CEO”) of the Company, with such responsibilities, duties and
authority normally associated with such positions and as may from time to time
be assigned to Executive by the CEO of the Company.  Executive shall devote
substantially all of Executive’s working time and efforts to the business and
affairs of the Company (which shall include service to its affiliates, if
applicable) and shall not engage in outside business activities (including
serving on outside boards or committees) without the consent of the Board (as
defined below), provided that Executive shall be permitted to (i) manage
Executive’s personal, financial and legal affairs, (ii) participate in trade
associations, and (iii) serve on the board of directors of not-for-profit or
tax-exempt charitable organizations, in each case, subject to compliance with
this Agreement and provided that such activities do not materially interfere
with Executive’s performance of Executive’s duties and responsibilities
hereunder.  Executive agrees to observe and comply with the rules and policies
of the Company as adopted by the Company from time to time, in each case as
amended from time to time, as set forth in writing, and as delivered or made
available to Executive (each, a “Policy”).

2.

Compensation and Related Matters.

(a)Annual Base Salary.  During the Term, Executive shall receive a base salary
at a rate of $310,000 per annum, which shall be paid in accordance with the
customary payroll practices of the Company and shall be pro-rated for partial
years of employment.  Such annual base salary shall be reviewed (and may be
adjusted) from time to time by the Board of Directors of the Company or an
authorized committee of the Board (in either case, the “Board”) (such annual
base salary, as it may be adjusted from time to time, the “Annual Base Salary”).

(b)Bonus.  During the Term, Executive will be eligible to participate in an
annual incentive program established by the Board.  Executive’s annual incentive
compensation under such incentive program (the “Annual Bonus”) shall be targeted
at 30% of Executive’s Annual Base Salary.  The Annual Bonus payable under the
incentive program shall be based on the achievement of performance goals to be
determined by the Board.  The payment of any Annual Bonus pursuant to the
incentive program shall be subject to Executive’s continued employment with the
Company through the date of payment, except as otherwise provided in Section
4(b).

(c)Benefits.  During the Term, Executive shall be eligible to participate in
employee benefit plans, programs and arrangements of the Company (including
medical, dental and 401(k) plans), consistent with the terms thereof and as such
plans, programs and arrangements may be amended from time to time.  In no event
shall Executive be eligible to participate in any severance plan or program of
the Company, except as set forth in Section 4 of this Agreement.

(d)Vacation.  During the Term, Executive shall be entitled to paid personal
leave in accordance with the Company’s Policies.  Any vacation shall be taken at
the reasonable and mutual convenience of the Company and Executive.

2

BN\1438783.3

--------------------------------------------------------------------------------

 

(e)Business Expenses.  During the Term, the Company shall reimburse Executive
for all reasonable travel and other business expenses incurred by Executive in
the performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement Policy.

(f)Key Person Insurance.  At any time during the Term, the Company shall have
the right to insure the life of Executive for the Company’s sole benefit.  The
Company shall have the right to determine the amount of insurance and the type
of policy.  Executive shall reasonably cooperate with the Company in obtaining
such insurance by submitting to physical examinations, by supplying all
information reasonably required by any insurance carrier, and by executing all
necessary documents reasonably required by any insurance carrier, provided that
any information provided to an insurance company or broker shall not be provided
to the Company without the prior written authorization of Executive.  Executive
shall incur no financial obligation by executing any required document, and
shall have no interest in any such policy.

3.

Termination.

Executive’s employment hereunder may be terminated by the Company or Executive,
as applicable, without any breach of this Agreement under the following
circumstances:

(a)Circumstances.

(i)Death.  Executive’s employment hereunder shall terminate upon Executive’s
death.

(ii)Disability.  If Executive has incurred a Disability, as defined below, the
Company may terminate Executive’s employment.

(iii)Termination for Cause.  The Company may terminate Executive’s employment
for Cause, as defined below.

(iv)Termination without Cause.  The Company may terminate Executive’s employment
without Cause.

(v)Resignation from the Company for Good Reason.  Executive may resign
Executive’s employment with the Company for Good Reason, as defined below.

(vi)Resignation from the Company Without Good Reason.  Executive may resign
Executive’s employment with the Company for any reason other than Good Reason or
for no reason.

(b)Notice of Termination.  Any termination of Executive’s employment by the
Company or by Executive under this Section 3 (other than termination pursuant to
paragraph (a)(i)) shall be communicated by a written notice to the other Party
hereto (i) indicating the specific termination provision in this Agreement
relied upon, (ii) setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, if applicable, and (iii) specifying a Date of
Termination which, if submitted by Executive, shall be at least forty-five (45)
days following the date of such notice (a

3

BN\1438783.3

--------------------------------------------------------------------------------

 

“Notice of Termination”); provided, however, that in the event that Executive
delivers a Notice of Termination to the Company, the Company may, in its sole
discretion, change the Date of Termination to any date that occurs following the
date of Company’s receipt of such Notice of Termination and is prior to the date
specified in such Notice of Termination.  A Notice of Termination submitted by
the Company may provide for a Date of Termination on the date Executive receives
the Notice of Termination, or any date thereafter elected by the Company in its
sole discretion.  The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company hereunder or preclude the Company from
asserting such fact or circumstance in enforcing the Company’s rights
hereunder.  

(c)Company Obligations upon Termination.  Upon termination of Executive’s
employment pursuant to any of the circumstances listed in this Section 3,
Executive (or Executive’s estate) shall be entitled to receive the sum
of:  (i) the portion of Executive’s Annual Base Salary earned through the Date
of Termination, but not yet paid to Executive; (ii) any expenses owed to
Executive pursuant to Section 2(e); and (iii) any amount accrued and arising
from Executive’s participation in, or benefits accrued under any employee
benefit plans, programs or arrangements, which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements (collectively, the “Company Arrangements”).  Except as
otherwise expressly required by law (e.g., COBRA) or as specifically provided
herein, all of Executive’s rights to salary, severance, benefits, bonuses and
other compensatory amounts hereunder (if any) shall cease upon the termination
of Executive’s employment hereunder.  In the event that Executive’s employment
is terminated by the Company for any reason, Executive’s sole and exclusive
remedy shall be to receive the payments and benefits described in this Section
3(c) or Section 4, as applicable.

(d)Deemed Resignation.  Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its subsidiaries.

4.

Severance Payments.

(a)Termination for Cause, or Termination Upon Death, Disability or Resignation
from the Company Without Good Reason.  If Executive’s employment shall terminate
as a result of Executive’s death pursuant to Section 3(a)(i) or Disability
pursuant to Section 3(a)(ii), pursuant to Section 3(a)(iii) for Cause, or
pursuant to Section 3(a)(vi) for Executive’s resignation from the Company
without Good Reason, then Executive shall not be entitled to any severance
payments or benefits, except as provided in Section 3(c).

(b)Termination without Cause, or Resignation from the Company for Good
Reason.  If Executive’s employment terminates without Cause pursuant to
Section 3(a)(iv), or pursuant to Section 3(a)(v) due to Executive’s resignation
for Good Reason, then, subject to Executive signing on or before the 21st day
following Executive’s Separation from Service (as defined below), and not
revoking, a release of claims substantially in the form attached as Exhibit A to
this Agreement (the “Release”), and Executive’s continued compliance with
Section 5, Executive shall receive, in addition to payments and benefits set
forth in Section 3(c), the following:

4

BN\1438783.3

--------------------------------------------------------------------------------

 

(i)an amount in cash equal to the Annual Base Salary, payable in the form of
salary continuation in regular installments over the 12-month period following
the date of Executive’s Separation from Service (the “Severance Period”) in
accordance with the Company’s normal payroll practices;

(ii)to the extent unpaid as of the Date of Termination, an amount of cash equal
to any Annual Bonus earned by Executive for the Company’s fiscal year prior to
the fiscal year in which the Date of Termination occurs, as determined by the
Board in its discretion based upon actual performance achieved, which Annual
Bonus, if any, shall be paid to Executive in the fiscal year in which the Date
of Termination occurs when bonuses for such prior fiscal year are paid in the
ordinary course to actively employed senior executives of the Company; and

(iii)if Executive elects to receive continued medical, dental or vision coverage
under one or more of the Company’s group healthcare plans pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall directly pay, or reimburse Executive for, the COBRA premiums
for Executive and Executive’s covered dependents under such plans during the
period commencing on Executive’s Separation from Service and ending upon the
earliest of (X) the last day of the Severance Period, (Y) the date that
Executive and/or Executive’s covered dependents become no longer eligible for
COBRA or (Z) the date Executive becomes eligible to receive healthcare coverage
from a subsequent employer (and Executive agrees to promptly notify the Company
of such eligibility).  Notwithstanding the foregoing, if the Company determines
in its sole discretion that it cannot provide the foregoing benefit without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act) or incurring an excise tax, the Company
shall in lieu thereof provide to Executive a taxable monthly payment in an
amount equal to the monthly COBRA premium that Executive would be required to
pay to continue Executive’s and Executive’s covered dependents’ group health
coverage in effect on the Date of Termination (which amount shall be based on
the premium for the first month of COBRA coverage), less the amount Executive
would have had to pay to receive group health coverage for Executive and his or
her covered dependents based on the cost sharing levels in effect on the Date of
Termination, which payments shall be made regardless of whether Executive elects
COBRA continuation coverage and shall commence in the month following the month
in which the Date of Termination occurs and shall end on the earlier of (X) the
last day of the Severance Period, (Y) the date that Executive and/or Executive’s
covered dependents become no longer eligible for COBRA or (Z) the date Executive
becomes eligible to receive healthcare coverage from a subsequent employer (and
Executive agrees to promptly notify the Company of such eligibility).

(c)Change in Control.  Notwithstanding anything to the contrary in Section 4(b),
in the event Executive’s employment terminates without Cause pursuant to Section
3(a)(iv), or pursuant to Section 3(a)(v) due to Executive’s resignation for Good
Reason, in either case, within 60 days prior to or 12 months following the date
of a Change in Control, subject to Executive signing on or before the 21st day
following Executive’s Separation from Service, and not revoking, the Release,
all unvested equity or equity-based awards held by Executive under any Company
equity compensation plans that vest solely based on the passage of time shall
immediately become 100% vested (for the avoidance of doubt, with any such awards
that vest in whole or in part based on the attainment of performance-vesting
conditions being governed by the terms of the applicable award agreement).

5

BN\1438783.3

--------------------------------------------------------------------------------

 

(d)Survival.  Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 5 through 9 will survive the termination of Executive’s
employment and the termination of the Term.

5.

Restrictive Covenants.

Executive will continue to be bound by the Employee Non-Competition,
Non-Solicitation, Confidentiality and Assignment Agreement by and between the
Company and Executive dated April 2, 2015 (the “Proprietary Information
Agreement”). Executive agrees to abide by the terms of the Proprietary
Information Agreement, which are hereby incorporated by reference into this
Agreement.  Executive acknowledges that the provisions of the Proprietary
Information Agreement will survive the termination of Executive’s employment and
the termination of the Term for the periods set forth in the Proprietary
Information Agreement.

6.

Assignment and Successors.

The Company may assign its rights and obligations under this Agreement to any of
its affiliates or to any successor to all or substantially all of the business
or the assets of the Company (by merger or otherwise), and may assign or
encumber this Agreement and its rights hereunder as security for indebtedness of
the Company and its affiliates.  This Agreement shall be binding upon and inure
to the benefit of the Company, Executive and their respective successors,
assigns, personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable.  None of Executive’s rights
or obligations may be assigned or transferred by Executive, other than
Executive’s rights to payments hereunder, which may be transferred only by will
or operation of law.  Notwithstanding the foregoing, Executive shall be
entitled, to the extent permitted under applicable law and applicable Company
Arrangements, to select and change a beneficiary or beneficiaries to receive
compensation hereunder following Executive’s death by giving written notice
thereof to the Company.  

7.

Certain Definitions.

(a)Cause.  The Company shall have “Cause” to terminate Executive’s employment
hereunder upon:

(i)Executive’s failure to (A) substantially perform Executive’s duties with the
Company (other than any such failure resulting from Executive’s Disability) or
(B) comply with, in any material respect, any of the Company’s Policies;

(ii)the Board’s determination that Executive failed in any material respect to
carry out or comply with any lawful and reasonable directive of the Board;

(iii)Executive’s breach of a material provision of this Agreement;

(iv)Executive’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony or crime involving moral
turpitude;

6

BN\1438783.3

--------------------------------------------------------------------------------

 

(v)Executive’s unlawful use (including being under the influence) or possession
of illegal drugs on the Company’s (or any of its affiliate’s) premises or while
performing Executive’s duties and responsibilities under this Agreement; or

(vi)Executive’s commission of an act of fraud, embezzlement, misappropriation,
willful misconduct, or breach of fiduciary duty against the Company or any of
its affiliates.

(b)Change in Control.  “Change in Control” shall have the meaning set forth in
the version of the Seres Therapeutics, Inc. 2015 Incentive Award Plan in effect
on the Effective Date.

(c)Code.  “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the regulations and guidance promulgated thereunder.

(d)Date of Termination.  “Date of Termination” shall mean (i) if Executive’s
employment is terminated by Executive’s death, the date of Executive’s death; or
(ii) if Executive’s employment is terminated pursuant to Section 3(a)(ii) – (vi)
either the date indicated in the Notice of Termination or the date specified by
the Company pursuant to Section 3(b), whichever is earlier.

(e)Disability.  “Disability” shall mean, at any time the Company or any of its
affiliates sponsors a long-term disability plan for the Company’s employees,
“disability” as defined in such long-term disability plan for the purpose of
determining a participant’s eligibility for benefits, provided, however, if the
long-term disability plan contains multiple definitions of disability,
“Disability” shall refer to that definition of disability which, if Executive
qualified for such disability benefits, would provide coverage for the longest
period of time. The determination of whether Executive has a Disability shall be
made by the person or persons required to make disability determinations under
the long-term disability plan.  At any time the Company does not sponsor a
long-term disability plan for its employees, “Disability” shall mean Executive’s
inability to perform, with or without reasonable accommodation, the essential
functions of Executive’s positions hereunder for a total of three months during
any six-month period as a result of incapacity due to mental or physical illness
as determined by a physician selected by the Company or its insurers and
acceptable to Executive or Executive’s legal representative, with such agreement
as to acceptability not to be unreasonably withheld or delayed.  Any refusal by
Executive to submit to a medical examination for the purpose of determining
Disability shall be deemed to constitute conclusive evidence of Executive’s
Disability.

(f)Good Reason.  For the sole purpose of determining Executive’s right to
severance payments and benefits as described above, Executive’s resignation will
be for “Good Reason” if Executive resigns within ninety days after any of the
following events, unless Executive consents to the applicable event: (i) a
decrease in Executive’s Annual Base Salary, other than a reduction in Annual
Base Salary of less than 10% that is implemented in connection with a
contemporaneous reduction in annual base salaries affecting other senior
executives of the Company, (ii) a material decrease in Executive’s authority or
areas of responsibility as are commensurate with Executive’s title or positions,
or (iii) the relocation of Executive’s primary office to a location more than 50
miles from the Boston metropolitan area. Notwithstanding the foregoing, no Good
Reason will have occurred unless and until Executive has:  (a) provided the
Company, within 60 days of Executive’s knowledge of the occurrence of the facts
and circumstances underlying the Good Reason event, written-notice stating with
specificity the applicable facts and circumstances underlying such finding of
Good Reason; and (b) provided the Company with an opportunity to cure the same
within 30 days after the receipt of such notice.

7

BN\1438783.3

--------------------------------------------------------------------------------

 

8.

Parachute Payments.

(a)Notwithstanding any other provisions of this Agreement, in the event that any
payment or benefit by the Company or otherwise to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (all such payments and benefits,
including the payments and benefits under Section 4(b) and Section 4(c) hereof,
being hereinafter referred to as the “Total Payments”), would be subject (in
whole or in part) to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Total Payments shall be reduced (in the order provided
in Section 8(b)) to the minimum extent necessary to avoid the imposition of the
Excise Tax on the Total Payments, but only if (i) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state
and local income and employment taxes on such reduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (ii)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income and employment
taxes on such Total Payments and the amount of the Excise Tax to which Executive
would be subject in respect of such unreduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

(b)The Total Payments shall be reduced in the following order:  (i) reduction on
a pro-rata basis of any cash severance payments that are exempt from
Section 409A of the Code (“Section 409A”), (ii) reduction on a pro-rata basis
any non-cash severance payments or benefits that are exempt from Section 409A,
(iii) reduction on a pro-rata basis of any other payments or benefits that are
exempt from Section 409A, and (iv) reduction of any payments or benefits
otherwise payable to Executive on a pro-rata basis or such other manner that
complies with Section 409A; provided, in case of clauses (ii), (iii) and (iv),
that reduction of any payments attributable to the acceleration of vesting of
Company equity awards shall be first applied to Company equity awards that would
otherwise vest last in time.

(c)All determinations regarding the application of this Section 8 shall be made
by an accounting firm or consulting group with experience in performing
calculations regarding the applicability of Section 280G of the Code and the
Excise Tax selected by the Company (the “Independent Advisors”).  For purposes
of determinations, no portion of the Total Payments shall be taken into account
which, in the opinion of the Independent Advisors, (i) does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) or (ii) constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation.  The
costs of obtaining such determination and all related fees and expenses
(including related fees and expenses incurred in any later audit) shall be borne
by the Company.

(d)In the event it is later determined that a greater reduction in the Total
Payments should have been made to implement the objective and intent of this
Section 8, the excess amount shall be returned immediately by Executive to the
Company.

8

BN\1438783.3

--------------------------------------------------------------------------------

 

9.

Miscellaneous Provisions.

(a)Governing Law.  This Agreement shall be governed, construed, interpreted and
enforced in accordance with its express terms, and otherwise in accordance with
the substantive laws of the Commonwealth of Massachusetts without reference to
the principles of conflicts of law of the Commonwealth of Massachusetts or any
other jurisdiction, and where applicable, the laws of the United States.

(b)Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.  

(c)Notices.  Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:

(i)If to the Company, the Chief Financial Officer at its headquarters,

(ii)If to Executive, at the last address that the Company has in its personnel
records for Executive, or

(iii)at any other address as any Party shall have specified by notice in writing
to the other Party.

(d)Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Signatures delivered by facsimile shall
be deemed effective for all purposes.

(e)Entire Agreement.  The terms of this Agreement, and the Proprietary
Information Agreement incorporated herein by reference as set forth in Section
5, are intended by the Parties to be the final expression of their agreement
with respect to the subject matter hereof and supersede all prior understandings
and agreements, whether written or oral, including without limitation the
employment offer letter agreement between Executive and the Company dated
February 24, 2015.  The Parties further intend that this Agreement shall
constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement.

(f)Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of Company.  By an instrument in writing similarly executed,
Executive or a duly authorized officer of the Company may waive compliance by
the other Party with any specifically identified provision of this Agreement
that such other Party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure.  No failure to exercise and no
delay in exercising any right, remedy, or power hereunder preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.  

9

BN\1438783.3

--------------------------------------------------------------------------------

 

(g)No Inconsistent Actions.  The Parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement.  Furthermore, it is the intent
of the Parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

(h)Construction.  This Agreement shall be deemed drafted equally by both the
Parties. Its language shall be construed as a whole and according to its fair
meaning.  Any presumption or principle that the language is to be construed
against any Party shall not apply.  The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation.  Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the
contrary.  Also, unless the context clearly indicates to the contrary, (i) the
plural includes the singular and the singular includes the plural; (ii) “and”
and “or” are each used both conjunctively and disjunctively; (iii) “any,” “all,”
“each,” or “every” means “any and all,” and “each and every”; (iv) “includes”
and “including” are each “without limitation”; (v) “herein,” “hereof,”
“hereunder” and other similar compounds of the word “here” refer to the entire
Agreement and not to any particular paragraph, subparagraph, section or
subsection; and (vi) all pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural as the identity of
the entities or persons referred to may require.

(i)Arbitration.  Any controversy, claim or dispute arising out of or relating to
this Agreement, shall be settled solely and exclusively by a binding arbitration
process administered by JAMS/Endispute in Boston, Massachusetts.  Such
arbitration shall be conducted in accordance with the then-existing
JAMS/Endispute Rules of Practice and Procedure, with the following exceptions if
in conflict: (i) one arbitrator who is a retired judge shall be chosen by
JAMS/Endispute; (ii) each Party to the arbitration will pay one-half of the
expenses and fees of the arbitrator, together with other expenses of the
arbitration incurred or approved by the arbitrator; and (iii) arbitration may
proceed in the absence of any Party if written notice (pursuant to the
JAMS/Endispute rules and regulations) of the proceedings has been given to such
Party.  Each Party shall bear its own attorney’s fees and expenses; provided
that the arbitrator may assess the prevailing Party’s fees and costs against the
non-prevailing Party as part of the arbitrator’s award.  The Parties agree to
abide by all decisions and awards rendered in such proceedings.  Such decisions
and awards rendered by the arbitrator shall be final and conclusive.  All such
controversies, claims or disputes shall be settled in this manner in lieu of any
action at law or equity; provided, however, that nothing in this subsection
shall be construed as precluding the bringing of an action for injunctive relief
or specific performance as provided in this Agreement.  This dispute resolution
process and any arbitration hereunder shall be confidential and neither any
Party nor the neutral arbitrator shall disclose the existence, contents or
results of such process without the prior written consent of all Parties, except
where necessary or compelled in a Court to enforce this arbitration provision or
an Award from such arbitration or otherwise in a legal proceeding.  If
JAMS/Endispute no longer exists or is otherwise unavailable, the Parties agree
that the American Arbitration Association (“AAA”) shall administer the
arbitration in accordance with its then-existing rules as modified by this
subsection.  In such event, all references herein to JAMS/Endispute shall mean
AAA.  Notwithstanding the foregoing, Executive and the Company each have the
right to resolve any issue or dispute over intellectual property rights by Court
action instead of arbitration.

10

BN\1438783.3

--------------------------------------------------------------------------------

 

(j)Enforcement.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the Term,
such provision shall be fully severable; this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a portion of this Agreement; and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

(k)Withholding.  The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.

(l)Section 409A.

(i)General.  The intent of the Parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  

(ii)Separation from Service.  Notwithstanding anything in this Agreement to the
contrary, any compensation or benefits payable under this Agreement that is
considered nonqualified deferred compensation under Section 409A and is
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits described in
Section 4 shall not be paid, or, in the case of installments, shall not commence
payment, until the thirtieth (30th) day following Executive’s Separation from
Service (the “First Payment Date”).  Any installment payments that would have
been made to Executive during the thirty (30) day period immediately following
Executive’s Separation from Service but for the preceding sentence shall be paid
to Executive on the First Payment Date and the remaining payments shall be made
as provided in this Agreement.

(iii)Specified Employee.  Notwithstanding anything in this Agreement to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A, such portion of Executive’s benefits
shall not be provided to Executive prior to the earlier of (i) the expiration of
the six-month period measured from the date of Executive’s Separation from
Service with the Company or (ii) the date of Executive’s death.  Upon the first
business day following the expiration of the applicable Section 409A period, all
payments deferred pursuant to the preceding sentence shall be paid in a lump sum
to Executive (or Executive’s estate or beneficiaries), and any remaining
payments due to Executive under this Agreement shall be paid as otherwise
provided herein.  

11

BN\1438783.3

--------------------------------------------------------------------------------

 

(iv)Expense Reimbursements.  To the extent that any reimbursements under this
Agreement are subject to Section 409A, any such reimbursements payable to
Executive shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred; provided, that Executive
submits Executive’s reimbursement request promptly following the date the
expense is incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, other than
medical expenses referred to in Section 105(b) of the Code, and Executive’s
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit.

(v)Installments.  Executive’s right to receive any installment payments under
this Agreement, including without limitation any continuation salary payments
that are payable on Company payroll dates, shall be treated as a right to
receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment as
permitted under Section 409A.  Except as otherwise permitted under Section 409A,
no payment hereunder shall be accelerated or deferred unless such acceleration
or deferral would not result in additional tax or interest pursuant to Section
409A.

10.

Executive Acknowledgement.

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.

[Signature Page Follows]

 

 

12

BN\1438783.3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.

 

SERES THERAPEUTICS, INC.

 

 

 

By:

 

    /s/ Eric Shaff

 

 

Name:  Eric D. Shaff

 

 

Title:  President and Chief Executive Officer

 

/s/ Marcus Chapman

Marcus Chapman

 

 

 

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

 

EXHIBIT A

Separation Agreement and Release

This Separation Agreement and Release (“Agreement”) is made by and between
Marcus Chapman (“Executive”) and Seres Therapeutics, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).  Capitalized terms used but not defined in this Agreement shall have
the meanings set forth in the Employment Agreement (as defined below).

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of ______________2019 (the “Employment Agreement”); and

WHEREAS, in connection with Executive’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective ________, 20__,
the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company or its subsidiaries
or affiliates but, for the avoidance of doubt, nothing herein will be deemed to
release any rights or remedies in connection with Executive’s ownership of
vested equity securities of the Company or Executive’s right to indemnification
by the Company or any of its affiliates pursuant to contract or applicable law
(collectively, the “Retained Claims”).

NOW, THEREFORE, in consideration of the severance payments and benefits
described in Section 4 of the Employment Agreement, which, pursuant to the
Employment Agreement, are conditioned on Executive’s execution and
non-revocation of this Agreement, and in consideration of the mutual promises
made herein, the Company and Executive hereby agree as follows:

1.Severance Payments; Salary and Benefits.  The Company agrees to provide
Executive with the severance payments and benefits described in Section 4(b)
and/or Section 4(c) of the Employment Agreement, payable at the times set forth
in, and subject to the terms and conditions of, the Employment Agreement. In
addition, to the extent not already paid, and subject to the terms and
conditions of the Employment Agreement, the Company shall pay or provide to
Executive all other payments or benefits described in Section 3(c) of the
Employment Agreement, subject to and in accordance with the terms thereof.

BN\1438783.3

--------------------------------------------------------------------------------

 

2.Release of Claims.  Executive agrees that, other than with respect to the
Retained Claims, the foregoing consideration represents settlement in full of
all outstanding obligations owed to Executive by the Company, any of its direct
or indirect subsidiaries and affiliates, and any of their current and former
officers, directors, equity holders, managers, employees, agents, investors,
attorneys, shareholders, administrators, affiliates, benefit plans, plan
administrators, insurers, trustees, divisions, and subsidiaries and predecessor
and successor corporations and assigns (collectively, the
“Releasees”).  Executive, on Executive’s own behalf and on behalf of any of
Executive’s affiliated companies or entities and any of their respective heirs,
family members, executors, agents, and assigns, other than with respect to the
Retained Claims, hereby and forever releases the Releasees from, and agrees not
to sue concerning, or in any manner to institute, prosecute, or pursue, any
claim, complaint, charge, duty, obligation, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Executive may possess against any of the Releasees arising
from any omissions, acts, facts, or damages that have occurred up until and
including the Effective Date of this Agreement (as defined in Section 7 below),
including, without limitation:

(a)any and all claims relating to or arising from Executive’s employment or
service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;

(b)any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
the Company or any of its affiliates, including, without limitation, any claims
for fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;

(c)any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d)any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act;
and the Sarbanes-Oxley Act of 2002;

(e)any and all claims for violation of the federal or any state constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

--------------------------------------------------------------------------------

 

(g)any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and

(h)any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to report
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under Section
21F of the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley
Act of 2002, or any other whistleblower protection provisions of state or
federal law or regulation, Executive’s right to file a charge with or
participate in a charge by the Equal Employment Opportunity Commission, or any
other local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, against the
Company (with the understanding that Executive’s release of claims herein bars
Executive from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA, claims to any benefit entitlements vested
as the date of separation of Executive’s employment, pursuant to written terms
of any employee benefit plan of the Company or its affiliates and Executive’s
right under applicable law and any Retained Claims.  This release further does
not release claims for breach of Section 3(c), Section 4(b) or Section 4(c) of
the Employment Agreement.

3.Acknowledgment of Waiver of Claims under ADEA.  Executive understands and
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that
this waiver and release is knowing and voluntary.  Executive understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement.  Executive
understands and acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Executive was already
entitled.  Executive further understands and acknowledges that Executive has
been advised by this writing that:  (a) Executive should consult with an
attorney prior to executing this Agreement; (b) Executive has 21 days within
which to consider this Agreement; (c) Executive has 7 days following Executive’s
execution of this Agreement to revoke this Agreement pursuant to written notice
to the General Counsel of the Company; (d) this Agreement shall not be effective
until after the revocation period has expired; and (e) nothing in this Agreement
prevents or precludes Executive from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law.  In the event Executive signs this Agreement and
returns it to the Company in less than the 21 day period identified above,
Executive hereby acknowledges that Executive has freely and voluntarily chosen
to waive the time period allotted for considering this Agreement.

4.Severability.  In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent

 

--------------------------------------------------------------------------------

 

jurisdiction or arbitrator to be illegal, unenforceable, or void, this Agreement
shall continue in full force and effect without said provision or portion of
provision.

5.No Oral Modification.  This Agreement may only be amended in a writing signed
by Executive and a duly authorized officer of the Company.

6.Governing Law; Dispute Resolution.  This Agreement shall be subject to the
provisions of Sections 9(a), 9(c) and 9(i) of the Employment Agreement.

7.Effective Date.  If Executive has attained or is over the age of 40 as of the
date of Executive’s termination of employment, then each Party has seven days
after that Party signs this Agreement to revoke it and this Agreement will
become effective on the eighth day after Executive signed this Agreement, so
long as it has been signed by the Parties and has not been revoked by either
Party before that date (the “Effective Date”).  If Executive has not attained
the age of 40 as of the date of Executive’s termination of employment, then the
“Effective Date” shall be the date on which Executive signs this Agreement.

8.Voluntary Execution of Agreement.  Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees.  Executive acknowledges that:  (a) Executive has read this
Agreement; (b) Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement; (c)
Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Executive’s own choice or has elected not to
retain legal counsel; (d) Executive understands the terms and consequences of
this Agreement and of the releases it contains; and (e) Executive is fully aware
of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.  

 

Dated:

 

 

 

 

 

 

 

 

Marcus Chapman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SERES THERAPEUTICS, INC.

 

 

 

 

 

 

 

Dated:

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 